Case 2:20-cv-03942-JWH-E Document 22 Filed 11/04/20 Page 1 of 1 Page ID #:58




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—
                                   GENERAL

 Case No.     CV 20-03942-JWH (Ex)                                Date November 4, 2020
 Title Carlos A. Aguilar v. Nationwide Legal, LLC, et al.



 Present: The Honorable        JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


              Irene Vazquez                                        Not Reported
               Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
               None Present                                        None Present

 Proceedings: (IN CHAMBERS) Order to Show Cause re Dismissal for
              Lack of Prosecution
      Absent a showing of good cause, an action must be dismissed without
prejudice if the summons and complaint are not served on a Defendant within 90
days after the complaint is filed. Fed. R. Civ. Proc. 4(m).

        In the present case, it appears that Plaintiff has not served the summons and
complaint on one or more Defendants. Accordingly, the Court, on its own motion,
hereby orders Plaintiff to show cause in writing on or before November 18, 2020,
why this action should not be dismissed, with respect to each Defendant who has
not been served, for lack of prosecution. Pursuant to Rule 78 of the Federal Rules
of Civil Procedure, the Court finds that this matter is appropriate for submission
without oral argument. This Order to Show Cause will be discharged if Plaintiff
files, before the deadline set forth above, a proof of service of the summons and
complaint.

       IT IS SO ORDERED.




Page 1 of 1                        CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk iv
